TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00617-CR



                                Israel Lee Grotzinger, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR-2009-273, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted Israel Lee Grotzinger of online solicitation of a child and

indecency with a child by contact. After a hearing on punishment, the trial court assessed as

punishment concurrent terms of ten years in prison for the online solicitation offense, probated for

ten years, and fourteen years in prison for the indecency offense.

               Appellant’s court-appointed attorney has filed a motion to withdraw as counsel

supported by a brief concluding that this appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional

evaluation of the records demonstrating why there are no arguable grounds to be advanced. See

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.

App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy
of counsel’s brief and was advised of his right to examine the appellate record and to file a pro se

brief. See Anders, 386 U.S. at 744. No pro se brief has been filed and no extension of time to file

a pro se brief has been requested.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that this appeal is frivolous. Counsel’s motion to withdraw is

granted. The judgment of conviction is affirmed.




                                              Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Affirmed

Filed: August 10, 2011

Do Not Publish




                                                 2